Devens, J.
It was found by the jury that, while no money passed or was to pass for the beer delivered by the defendant, it was delivered upon an agreement, express or implied, that other beer would be returned in payment for it. The intention *394of the Legislature in forbidding the sale of intoxicating liquors was to cover every transfer of them for value, in whatever form the consideration for such transfer was to be given or paid. The ruling that such a delivery as that found by the jury to have been ■ made was a sale, was therefore correct, and was in accordance with the previous decisions of this court. Mason v. Lothrop, 7 Gray, 354. Commonwealth v. Burns, 8 Gray, 482. Commonwealth v. Clark, 14 Gray, 367. Howard v. Harris, 8 Allen, 297. Exceptions overruled.